DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 8, 25, and 39-57 in the reply filed on 04 August 2022 is acknowledged.  The traversal is on the ground(s) that examination of Groups I and II does not create a serious burden for the examiner.  In view of claim 6 (Group I) presenting limitations similar to those found in claim 8 (Group II), the examiner is withdrawing the restriction requirement between Groups I and II.
The restriction requirement regarding Group III, claim 22, is still maintained. 
The requirement is still deemed proper and is therefore made FINAL.

Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 04 August 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 May 2022 and 04 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-2 and 4-10:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).  
      The graphs and representations are blurry.  Some graphs (Figures 8-10) have a dot matrix type of view, which makes the viewing up close not uniformly thick.
      Figures 1-2, 4-6 and 8-10:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
   Paragraph [0008], line 4:  The article -- a -- should be inserted prior to the term "basis".
   Paragraph [0016], lines 6 and 9:  The numeral "3" should be corrected to read
-- three --.
   Paragraph [0018], lines 10 and 12:  The numeral "3" should be corrected to read -- three --.
   Paragraph [0020], lines 6 and 9:  The numeral "3" should be corrected to read
-- three --.
   Paragraph [0022], line 1:  The abbreviation "FIG." should be corrected to read either -- FIGS. -- since more than one figure is being referenced.
   Paragraph [0022], line 3:  The second occurrence of the abbreviation should be corrected to read -- FIG. -- (the period is missing).
   Paragraph [0048], line 3:  The unit -- g/mol-- should be inserted after the molecular weight.
   Paragraph [0056], line 4:  The term -- through -- or -- via -- should be inserted after the term "identified".  
   Paragraph [0057], line 3:  The article -- a -- should be inserted prior to the term "carbonate".
   Paragraph [0067], line 15:  The article -- a -- should be inserted prior to the term "carbonate".
   Paragraph [0068], line 13:  The conjunction -- and -- should be inserted after the semicolon.
   Paragraph [0087], line 2:  The article -- a -- should be inserted prior to the term "carbonate" and "nitrate".
   Paragraph [0087], line 4:  The article -- a -- should be inserted prior to the term "sulfate"; and the article -- the -- should be inserted prior to the term "carbonate".
   Paragraph [0088], line 5:  The article -- the -- should be inserted prior to the term "carbonate".

Appropriate correction is required.

Claim Objections
Claims  6, 8, 25, and 39-57 are objected to because of the following informalities:
   Claim 6, claim line 3:  The article -- a -- should be inserted prior to the term "basic".
   Claim 6, claim line 5:  The article -- a -- should be inserted prior to the term "carbonate".
   Claim 6, claim line 7:  The article -- a -- should be inserted prior to the term "alkanol".
   Claim 6, claim line 11:  The term -- on -- should be inserted after the term "based".
   Claim 8, claim line 4:  The article -- a -- should be inserted prior to the term "basic".
   Claim 8, claim line 6:  The article -- a -- should be inserted prior to the term "carbonate".
   Claim 8, claim line 8:  The article -- a -- should be inserted prior to the term "alkanol".
   Claim 8, claim line 8:  The conjunction -- and -- should be inserted after the semicolon.
   Claim 8, claim line 10:  The article -- the -- should be inserted prior to the term "carbonate".
   Claim 41, claim line 10:  The conjunction -- and -- should be inserted after the semicolon.
   Claim 47, claim line 1:  The hyphen should be deleted (see claim 41, claim line 2).  Consistency in punctuation should be maintained.
   Claim 55, claim line 2:  The term -- on -- should be inserted after the term "based".

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   Claim 1 recites "submitting… to reaction conditions that convert the amphetacarbamate in the composition into reaction products comprising carbonate"; however, it does not appear that Applicant has support for every possible "reaction condition" that would covert the amphetacarbamate into reaction products comprising carbonate.  Applicant is claiming a "generic" process, but disclosing specific ingredients for creating the reaction conditions necessary to convert the amphetacarbamate.  Specifically, Applicant has disclosed that an aqueous alkali or earth alkali salt under an inert atmosphere is utilized to convert the amphetacarbamate into reaction products comprising carbonate.  Again, because Applicant is disclosing a species, yet claiming the generic, it appears that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant is attempting to claim all means for generating reaction conditions that convert the amphetacarbamate in the composition into reaction products comprising carbonate including those not contemplated by Applicant.     


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	   Re claim 6, claim line 2:  Is this "a composition" the same composition previously recited in claim 1, claim line 3.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims because the prior art of record fails to teach and/or make obvious the following:
      Claims 1 and 6:  Providing a method of quantitatively determining the amount of amphetacarbamate in a composition, comprising: (a) subjecting a composition comprising amphetacarbamate to reaction conditions that convert the amphetacarbamate in the composition into reaction products comprising carbonate; and (c) quantifying the amphetacarbamate originally present in the composition from the quantified amount of carbonate in the reaction products and the stoichiometric relationship between amphetacarbamate and carbonate in the reaction of step (a) in combination with all of the remaining limitations of the claim.
      Claims 8, 25, and 39-57:  Providing a method of detecting the presence of amphetacarbamate in a composition comprising amphetacarbamate by ion chromatography, comprising: subjecting a composition comprising amphetamine to ion chromatography under an inert atmosphere with an eluent comprising basic hydroxide ion under conditions that permit in situ reaction of any amphetacarbamate present in the composition with the hydroxide ion to obtain carbonate ion; and  detecting any carbonate ion with a conductivity detector; wherein detection of carbonate ion is indicative of the presence of amphetacarbamate in the composition in combination with all of the remaining limitations of the claim.
	   The closest prior art (US 2005/169977) discloses transdermal amphetamine drug delivery composition and their manufacture; however, the prior art does not disclose the methods claimed to detecting or determining the amount of amphetacarbamate in a composition.
 
Claims 8, 25, and 39-57 are objected to but would be allowable if the claims are corrected to remove the claim objections from the claims.

Claims 1 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856